Citation Nr: 0029317	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for residuals, left 
little finger injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Pursuant to the veteran's request, a travel Board hearing was 
scheduled at the RO in June 1998.  However, the veteran 
failed to report for this hearing without indication of good 
cause for his failure to appear and he has not otherwise 
expressed a desire to reschedule that hearing.  Thus, the 
Board will proceed as though the veteran has withdrawn his 
request for such hearing.  38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

The veteran failed, without good cause, to report for two VA 
examinations which were scheduled to evaluate the severity of 
the residuals of his service-connected left little finger 
injury and which were necessary to establish the degree of 
the current disability.


CONCLUSION OF LAW

Entitlement to an increased evaluation for a disability of 
the left little finger cannot be established without a 
current VA examination; as the veteran has failed to report 
for two scheduled examinations without good cause, the 
veteran's claim is denied.  38 C.F.R. §§ 3.327, 3.655 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  By rating action dated in July 1970, the 
RO granted entitlement to service connection for residuals of 
injury to the left little finger for which a noncompensable 
evaluation was assigned.  

In December 1992, the veteran filed a claim for an increased 
evaluation of the residuals of his left little finger injury.  
At that time he provided his address in Chico, California.

In January 1993, the RO requested that the veteran submit 
evidence showing that his claimed disabilities had been 
treated since his discharge from service.  It was further 
requested that this information be sent as soon as possible, 
preferably within 60 days.  No response to this request is of 
record.

In July 1993, the veteran requested information regarding the 
current status of his claim.

By letter dated in August 1993, the RO informed the veteran 
that his claim for increased disability compensation had been 
denied because he did not send the information which had been 
requested.  The veteran was also advised that he could still 
submit the requested evidence.  

A January 1994 Report of Contact, VA Form 119, reflects that 
the veteran notified the RO that he had been treated for his 
finger at the VA Medical Center in St. Louis in January 1994.

A January 1994 report of VA outpatient treatment reflect that 
"flexion contracture" had worsened over the years.  The 
impression was mallot deformity.  A report of X-ray study 
reflects that flexion position of the digital interphalangeal 
joint of the fifth finger and hypertrophic spur at the dorsal 
aspect of the distal phalanx were noted.  The impression was 
flexion position and hypertrophic spur.  

By an October 1994 rating action, the RO denied the veteran's 
claim for an increased evaluation.  A November 1994 Deferred 
Rating Decision, VA Form 21-6789, reflects that the veteran 
had filed a notice of disagreement.  It is also noted that 
the veteran had relocated to St. Louis, Missouri. 

In his October 1994 notice of disagreement, the veteran 
stated that he could not have his left little finger fused 
because doing so would cause difficulty in his profession as 
a fire truck driver/operator.  He claimed that he had lost 
all motion to this digit and the arthritic changes were 
affecting the other fingers of his hand.  Similarly, in his 
September 1995 Appeal to Board of Veterans' Appeals, VA Form 
9, the veteran stated that his service-connected finger was 
"as useless as an amputated digit would be due to the 
contracture to this digit."  

A February 1995 VA Consultation Report reflects that the 
veteran was treated for pain associated with his left little 
finger.

During his February 1996 personal hearing at the RO, it was 
claimed on behalf of the veteran that a compensable 
evaluation of his service-connected left little finger was 
warranted because the remaining function of this digit was 
equivalent to an amputation.  The veteran described his left 
little finger as being fixed at a 90 degree angle and 
productive of pain when it gets cold.  

In November 1996, a VA examination was requested for the 
veteran.  The record indicates that he failed to report for a 
VA examination scheduled for December 10, 1996.  

In December 1996, the veteran's claims file was transferred 
from St. Louis to Oakland and it was noted that the veteran 
had relocated.

The record reflects that a second VA examination was 
scheduled for March 5, 1997, and that the veteran again 
failed to report for that examination.

In May 1997, a Supplemental Statement of the Case was sent to 
the veteran at a Sacramento, California, address.

The veteran was provided notice, in May 1998, that he had 
been scheduled to personally appear for a hearing before a 
member of the Board on Friday, June 26, 1998.  However, on 
June 26, 1998, the Member of the Board who was to conduct the 
hearing noted that the veteran had failed to appear for the 
hearing.  

A June 26, 1998, statement from the veteran's accredited 
representative includes the following:

This is to inform you that this Service has tried 
to contact the above captioned veteran through his 
County Veteran's Service Officer, letters to the 
veteran, at the address of record, and through the 
telephone company.  All attempts have been 
unsuccessful.  This date Mr. [redacted] is a NO SHOW for 
his scheduled travel board hearing.

In January 2000, in response to a request by the RO for 
verification of the veteran's address, the Postmaster replied 
that "mail is delivered to address given."  

Criteria:  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (1999).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.

Analysis:  Initially, the Board has determined that this 
claim is a matter in which the law, as opposed to the 
evidence, is dispositive of the issue.  The United States 
Court of Appeals for Veterans Claims (Court) has observed 
that the use of the statutory term "well grounded" should 
be confined to matters in which the evidence is dispositive.  
Therefore, in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, VA may proceed with the adjudication of 
the claim.  This regulation states, "[w]hen a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

A review of the record reflects that the veteran failed to 
report for VA examinations which were scheduled for December 
1996 and March 1997.  The record reflects that proper and 
timely notice was sent to the veteran's most recent address 
of record at the appropriate time, and in neither case was 
notice to report for VA examination returned to the RO.  A 
review of the record indicates that the veteran has not been 
heard from since 1996.  In Hyson v. Brown, 5 Vet. App. 262 
(1993), the Court pointed out that VA must show that the 
veteran lacked "adequate reason" [see 38 C.F.R. § 
3.158(b)], or "good cause" [see 38 C.F.R. § 3.655] for 
failing to report for the scheduled examinations.  Hyson v. 
Brown, 5 Vet. App. 262, at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report 
for the scheduled examinations, in fact he did not contact 
the VA at all after either of the scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the record reflects 
that the RO as well as the veteran's accredited 
representative have attempted to contact the veteran at his 
most recent address of record.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore, presumed that timely notice of the two scheduled 
VA examinations was sent to the veteran at his most recent 
address of record.

While certain medical evidence is of record, this evidence is 
unclear as to the precise nature and severity of the 
veteran's left little finger disability and in no way serves 
as a substitute for the veteran's attendance at a VA 
examination scheduled to comprehensively evaluate this 
disability.  Moreover, this evidence is now nearly six years 
old and may not accurately describe the current 
symptomatology and severity of the veteran's left little 
finger disability.

The Board finds that the RO has fulfilled its duty to assist 
the veteran in the development of his claim by requesting 
pertinent treatment records and by scheduling VA examinations 
in 1996 and 1997.  Olson v. Principi, 3 Vet. App. 480, 482-83 
(1992).  The duty to assist is not a one-way street.  A 
claimant must do more than passively wait for assistance 
under circumstances where his cooperation is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A claimant must be prepared to meet 
his or her obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  In the present 
case, the Board finds that the RO fulfilled its duty to 
assist the veteran pursuant to 38 U.S.C.A. § 5107(a) and the 
veteran failed to cooperate with the RO's efforts.  

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  In such a situation, the Board has no alternative 
but to deny the veteran's claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claim of entitlement 
to an increased evaluation for a service-connected left 
little finger disability is denial of the claim due to his 
failure to report for two VA examinations without providing 
good cause for failure to appear.  Sabonis v. Brown, 6 Vet. 
App. at 430.


ORDER

Entitlement to an increased evaluation for residuals of a 
left little finger injury is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 9 -


- 1 -


